The following dissenting Opinion was delivered by Purple, J. I dissent from the Opinion of the Court upon one point in this case. It is in reference to the explanation given by the Circuit Court to the jury as to the meaning of a reasonable doubt. This explanation was, “that there should be more than a bare probability of the defendant’s innocence; that they should have a reasonable doubt of his guilt, growing out of the unsatisfactory nature of the evidence, such 9. doubt as would induce a reasonable man to say, I am not satisfied that the defendant is guilty.” If I have rightly apprehended the character of this instruction, the jury are advised that if there is but a probability of. the defendant’s innocence, he .is to be considered guilty. In my opinion, it was clearly erroneous. If the jury had been told that there should be more than a bare probability of the defendant’s guilt instead of “innocence,” the instruction with what followed would have been unexceptionable. It may be that such was really the case. But it is not so in the record; and to me it seems a most dangerous practice to presume it. It is supposed in the Opinion of the Court, that this portion of the instruction is so qualified and explained by the succeeding paragraph, that taken all together the jury could not have misapprehended the meaning of the Court, and that no prejudice could have possibly resulted to the prisoner. . I am at a loss to know how they could have understood it. In one sentence they are told, that if they have a reasonable doubt of his guilt, he must be acquitted; and in the next, that there must be more than a bare probability of his innocence. If there is a probability of innocence, every reasonable man must doubt of guilt. If there is but a probability of guilt, the law determines that the accused is innocent. Which portion of the instruction given in this case was regarded by the jury as the law it is impossible to determine. The verdict was against the plaintiff here, and this Court cannot know but that the whole turned upon that part of the instruction which was illegal. For this error only, I think the judgment of the Circuit Court should be reversed.